Case 2:18-cV-00560-SPC-I\/|RI\/| Document 41 Filed 01/15/19 Page 1 of 7 Page|D 177

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION
CASE NO.: 2:18-cv-560-FtM-38MRM
BRYAN E. GLYNN,
Plaintiff,

V.

CIGAR ROOM CLUBHGUSE LLC., and
PROPRINT OF NAPLES, INC.,

Defendant,
/

DEFENDANT, PROPRINT ()F NAPLES, INC.’S,
ANSWER T() PLAINTIFF’S COMPLAINT

Defendant, PROPRINT OF NAPLES, INC., by and through undersigned counsel, hereby
answers Plaintiff’s Amended Complaint (D.E. 16) as follows:

SUMMARY OF THE ACTION
l. Denied.

2. Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation

3. Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation

4. Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation

5. Adrnitted

6. Denied.

JURISDICTION AND VENUE

7. Adrnitted.

 

Case 2:18-cV-00560-SPC-I\/|RI\/| Document 41 Filed 01/15/19 Page 2 of 7 Page|D 178

Glyrm v. Cigar Room, et. al.
2:18-cv~560-FtM-38MRM
Page 2

8. Admitted.
9. Admitted as to this Defendant.

10. Admitted as to Venue only. Denied as to all remaining allegations

DEFENDANTS

ll. Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation

l 2. Admitted.
THE COPYRIGHTED WORK AT ISSUE

13. Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation

l4. Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation

15. Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation

INFRINGMENT BY DEFENDANT

l6. Denied.

l7. Denied.
18. Denied.
19. Denied.
20. Denied.

21. Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation -

22. Denied.
23. Denied as phrased

24. Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation

 

Case 2:18-cV-00560-SPC-I\/|RI\/| Document 41 Filed 01/15/19 Page 3 of 7 Page|D 179

Glynn v. Cz'gar Room, et. al.
2218-cV-560-FtM-38MRM
Page 3

QQ_U_IN_T__I
CoPYRIGHT INFRINGEMENT
AGAINST BoTH DEFENI_)ANTS

25. Defendant, PROPRINT of NAPLES, INC., restates its responses to the allegations of
paragraphs l through 24 of this Amended Complaint.

26. Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation

27 . Without sufficient information or knowledge to form a belief as to the truth of the
averments, and therefore this Defendant denies this allegation

28. Denied as to this Defendant. Without sufficient information or knowledge to form a
belief as to the truth of the averments as to the remaining allegations, and therefore this
Defendant denies this allegation

29. Denied as to this Defendant. Without sufficient information or knowledge to form a
belief as to the truth of the averments as to the remaining allegations, and therefore this
Defendant denies this allegation

30. Denied.

31 . Denied.

COUNT II
REMOVAL CF COPYRIGHT MANAGEMENT INFORMATI()N
AGAINST PROPRINT OF NAPLES, INC.

32. Defendant, PROPRINT of NAPLES, INC., restates its responses to the allegations of
paragraphs l through 24 of this Amended Complaint.

33. Denied.
34. Denied.
35. Denied.
36. Denied.
37. Denied.

3 8. Denied.

 

Case 2:18-cV-00560-SPC-I\/|RI\/| Document 41 Filed 01/15/19 Page 4 of 7 Page|D 180

lO.

ll.

12.

Glynn v. Cigar Room, et. al.

2118-cv-560-FtM-38MRM

Page 4

WHEREPORE, Defendant denies the allegations contained in paragraphs a.
through d. of Plaintist prayer for relief and contends that Plaintiff is not entitled to any

relief sought therein

AFFIRMATIVE DEFENSES

. Plaintiff fails to state a claim against Defendant upon which relief can be granted.

. Plaintiff’s claims are barred, in Whole or in paity, by the applicable statute of limitations

Plaintiff"s claims are barred to the extent the allegedly unlawful or infringing use of the
images/materials at issue was licensed or otherwise authorized by persons or entities with
the right to license or authorize such use.

Plaintiff’ s claims are barred by the doctrine of fair use.

. Plaintiff’s copyrights are invalid and/or unenforceable

Plaintiff’ s claims are barred under the Digital Millennium Copyright Act, 17 U.S.C.
§5 l 2.

To the extent Plaintiff suffered any damages, which this Defendant expressly denies,
Plaintiff has failed to take the steps necessary to mitigate the damages sustained

Plaintiff’ s claims are barred to the extent he has forfeited or abandoned his intellectual
property.

Plaintiff’ s claims are barred by the doctrine of misuse of copyright

Plaintiff" s claims are barred, in whole or in part, because this Defendant’s conduct was in
good faith and With non~Willful intent, at all times.

One or more of the allegedly infringed works lack creativity and is not copyrightable

Plaintiff’s claims are barred by the doctrine of de minimis use.

 

Case 2:18-cV-00560-SPC-I\/|RI\/| Document 41 Filed 01/15/19 Page 5 of 7 Page|D 181
Glynn v. Cigar Room, et. al.

2:18~cv-560-FtM-3 SMRM
Page 5

13. Plaintiff’s claims are barred because the alleged infringement was not caused by a
volitional act attributable to this Defendant.

l4. Some or all of the Plaintiffs works have been released to the public domain and are
available on the internet by other sources such that it could be said that Defendant's use is
a fair use for which no claim of infringement Will lie or the use is protected by the first
sale doctrine

15. Defendant acted in good faith and without any intent to infringe upon Plaintiff’s works.

l6. Plaintiff’s claims are barred, in whole or in part, by the doctrines of unclean hands,
laches, waiver and estoppel.

l7. Plaintiffs’ prayer for statutory damages and attorney’s fees under the Copyright Act is
barred to the extent the alleged copyrights at issue do not meet the registration
requirements of the Copyright Act, including l7 USC §412(2).

18. Plaintiff is not entitled to statutory damages or attorneys’ fees for failure to timely
register his alleged copyrights prior to the alleged commencement of infringing acts.

19. DEMAND FOR ATTORNEY FEES; Defendant has retained undersigned counsel to
represent it in this matter and has obligated itself to pay reasonable attorneys’ fees
therefore, which fees are recoverable against Plaintiff pursuant to l7 U.S.C. §505.

20. Defendant reserves its right to supplement or amend this answer, including through the

addition of further affirmative defenses, based upon the course of discovery and

proceedings in this action

 

Case 2:18-cV-00560-SPC-I\/|RI\/| Document 41 Filed 01/15/19 Page 6 of 7 Page|D 182

Glynn v. Cigar Room, et. al.
2118-cv-560-FtM-38MRM
Page 6

DEMAND FOR JURY TRIAL
Defendant hereby demands trial by jury of all issues so triable as of right by jury.
Respectfully submitted this l5th day of January, 2019.
Respectfully submitted,

KUBICKI DRAPER

City National Bank Bldg., PH
25 West Plagler Street
Miami, Florida 33130

Direct Line: (305) 982-6713
PSB-KD@kubickidraper.com

jr@kubickidraper.com

BY: /s Jennifer Remv-Estorino

JENNIFER REMY-ESTORINO

Florida Bar No. 013877
Attorneysfor Defendant

 

Case 2:18-cV-00560-SPC-I\/|RI\/| Document 41 Filed 01/15/19 Page 7 of 7 Page|D 183

Glynn v. Cigar Room, et. al.
2218-cv-560-FtM-3 SMRM
Page 7

CERTIFICATE ()F SERVICE

I hereby certify on January l5, 2019, l electronically filed the forgoing document with the Clerk

of Court using CM/ECF. l also certify that the foregoing document is being served this day on

all counsel of record via transmission of Notices of Electronic Filing generated by Cl\/I/ECF or in

some other authorized manner for those counsel who are not authorized to receive electronically

Notices of Electronic Filing.

Respectfully submitted,
KUBICKI DRAPER

City National Bank Bldg., PH
25 West Flagler Street
Miami, Florida 33130

Direct Line: (305) 982-67l3
PSB-KD@kubickidraper.com

jr@kubickidraper.com

BY: /s Jennifer Remv-Estorino

JENNIFER REMY-ESTORINO

Florida Bar No. 013877
Attorneysfor Defendant

 

